Citation Nr: 0713245	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The medical evidence of record, including a July 2002 private 
medical report and a July 2003 VA audiology examination 
report, demonstrates that the veteran currently suffers from 
bilateral hearing loss.  The veteran claims noise exposure 
during active duty service and his service personnel records 
show that he was in light weapons infantry.  The RO has 
denied the veteran's claim because there is no evidence of 
hearing loss during active duty service or any evidence of 
record relating the veteran's current hearing loss with his 
active duty service.  However, in cases of entitlement to 
service connection for hearing loss, the Board notes that the 
lack of any evidence that a veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Therefore, the Board finds that this matter must be 
remanded to obtain an etiology opinion to determine if the 
veteran's current hearing loss is related to his active duty 
service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the 
veteran to undergo a VA audiology 
examination to determine the current 
extent and severity of the veteran's 
bilateral hearing loss.  The examiner 
should be asked to provide an opinion as 
to whether it is as likely as not (a 
degree of probability of 50 percent or 
higher) that the veteran's current 
hearing loss is etiologically related to 
his active duty service, to include his 
claims of noise exposure.  The examiner 
is asked to provide a detailed rationale 
for any opinions provided.  If the 
examiner cannot provide an opinion 
without resorting to mere speculation, he 
or she should so state.

2.  Following completion of the foregoing 
and any other indicated development, the 
AMC/RO must readjudicate the claim of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal is not granted, an 
appropriate supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
provided an appropriate period of time to 
respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




